

REVOLVING LINE OF CREDIT PROMISSORY NOTE





$5,000,000.00
 Manchester, NH
 May ___, 2005

    


FOR VALUE RECEIVED, BRANDPARTNERS GROUP, INC., a Delaware corporation, and
BRANDPARTNERS RETAIL, INC., a New Hampshire corporation, each with executive
offices at 10 Main Street, Rochester, New Hampshire 03839 (collectively, the
“Borrower”), jointly and severally promise to pay to the order of BANKNORTH, N.
A., a national banking association with a business address of 5 Commerce Park
North, Bedford, New Hampshire 03110 (the “Bank”), at such address, or such other
place or places as the holder hereof may designate in writing from time to time
hereafter, the maximum principal sum of FIVE MILLION DOLLARS ($5,000,000.00), or
so much thereof as may be advanced or readvanced by the Bank to the Borrower
from time to time hereafter (such amounts defined as the “Debit Balance” below),
together with interest as provided for hereinbelow, in lawful money of the
United States of America.


The Borrower's “Debit Balance” shall mean the debit balance in an account on the
books of the Bank, maintained in the form of a ledger card, computer records or
otherwise in accordance with the Bank's customary practice and appropriate
accounting procedures wherein there shall be recorded the principal amount of
all advances made by the Bank to the Borrower, all principal payments made by
the Borrower to the Bank hereunder, and all other appropriate debits and
credits.


Under the Revolving Line of Credit Loan evidenced by this Note (the “Line of
Credit”), the Bank agrees to lend to the Borrower, and the Borrower may borrow,
up to the maximum principal sum provided for in this Note, all in accordance
with and subject to the terms, conditions, and limitations of this Note and the
Commercial Loan Agreement of near or even date herewith entered into by and
between the Borrower and the Bank, and as said agreement may be further amended
from time to time (collectively, as amended, the “Loan Agreement”). The holder
of this Note is entitled to all of the benefits and rights of the Bank under the
Loan Agreement. However, neither this reference to the Loan Agreement nor any
provision thereof shall impair the absolute and unconditional obligation of the
Borrower to pay the principal and interest of this Note as herein provided.
Terms not otherwise defined herein shall have the meanings ascribed to them in
the Loan Agreement.


The Borrower shall make requests for advances under this Note as provided in the
Loan Agreement. The Borrower agrees that the Bank may make all advances under
this Note by direct deposit to any demand account of the Borrower with the Bank
or in such other manner as may be provided in the Loan Agreement, and that all
such advances shall represent binding obligations of the Borrower.


The Borrower acknowledges that this Note is to evidence the Borrower's
obligation to pay its Debit Balance, plus interest and any other applicable
charges as determined from time to time, and that it shall continue to do so
despite the occurrence of intervals when no Debit Balance exists because the
Borrower has paid the previous existing Debit Balance in full.


 
 

--------------------------------------------------------------------------------

 
Interest shall be calculated and accrue daily, based on the actual days elapsed
over a three hundred sixty (360) day banking year, on the unpaid principal
balance outstanding from time to time under this Note. The unpaid principal
balance outstanding hereunder from time to time shall bear interest at a
variable annual rate equal to the Prime Rate as defined and determined under the
Loan Agreement from time to time. Each time the Prime Rate changes, the interest
rate hereunder shall change contemporaneously with such change in the Prime Rate
effective as of the opening of business on the date of change. The Borrower
acknowledges that the Prime Rate is used for reference purposes only as an index
and is not necessarily the lowest interest rate charged by the Bank on
commercial loans. Under and subject to the terms of the Loan Agreement, the
Borrower may also elect to have a LIBOR based rate apply to all or a portion of
the outstanding principal under this Note.


Pending an Event of Default as provided in the Loan Agreement and herein below,
the Bank shall extend the Line of Credit through and until the Revolving Line of
Credit Maturity Date (as set forth in the Loan Agreement). Through and until
such date, the Borrower shall (i) make payments of principal from time to time
as provided in the Loan Agreement and (ii) make payments of interest monthly in
arrears commencing thirty (30) days from the date hereof (or on any day within
30 days of the date hereof agreed to by the Borrower and the Bank to provide for
a convenient payment date) and continuing on the same date of each month
thereafter through and until the earlier of the acceleration of this Note upon
an Event of Default as provided herein below or the Revolving Line of Credit
Maturity Date, whereupon all principal, accrued and unpaid interest, and any
other charges provided for hereunder, shall be due and payable in full. In the
event that the Line of Credit is renewed, this Note shall thereafter continue to
evidence amounts advanced and due under the Line of Credit as renewed.


This Note is being executed and delivered in accordance with the terms of the
Loan Agreement and the documents defined therein as the “Loan Documents”. The
payment and performance of the obligations contained in the Loan Documents are
secured by the collateral granted to the Bank therein (the “Collateral”) and the
security granted to the Bank in the Loan Documents.


At the option of the Bank, this Note shall become immediately due and payable in
full, without further demand or notice, if any payment of interest or principal
is not made when due or upon the occurrence of any other Event of Default under
the terms hereof, under the Loan Agreement, or under any of the other Loan
Documents.


The holder may impose upon the Borrower a delinquency charge of five percent
(5%) of the amount of interest not paid on or before the tenth (10th) day after
such installment is due. The entire principal balance hereof, together with
accrued interest, shall after the occurrence and during the continuance of an
Event of Default under the Loan Agreement or maturity, whether by demand,
acceleration or otherwise, bear interest at the Prime Rate plus an additional
five percent (5%) per annum.


 
 

--------------------------------------------------------------------------------

 
The Borrower agrees that any other property upon or in which the Borrower has
granted or hereafter grants the holder a mortgage or security interest, securing
the payment and performance of any other liability of the Borrower to the
holder, shall also constitute collateral securing this Note.  Borrower hereby
grants to Bank, a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to Bank, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Banknorth Group, Inc. and its successors
and assigns or in transit to any of them. At any time, without demand or notice
(any such notice being expressly waived by Borrower), Bank may setoff the same
or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.


 
 

--------------------------------------------------------------------------------

 
The Borrower, and every maker, endorser, or guarantor of this Note, jointly and
severally, agree to pay on demand all reasonable out-of-pocket costs of
collection hereof, including reasonable attorneys' fees, whether or not any
foreclosure or other action is instituted by the holder in its discretion.
 
No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion.


The acceptance by the holder hereof of any payment after any default hereunder
shall not operate to extend the time of payment of any amount then remaining
unpaid hereunder or constitute a waiver of any rights of the holder hereof under
this Note.


All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently, and the
holder shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of New Hampshire.
The holder shall have no duty as to the collection or protection of the
Collateral or of any income thereon, or as to the preservation of any rights
pertaining thereto beyond the safe custody thereof. Surrender of this Note, upon
payment or otherwise, shall not affect the right of the holder to retain the
Collateral as security for the payment and performance of any other liability of
the Borrower to the holder in accordance with the provisions of the Loan
Documents.


The Borrower, and every maker, endorser, or guarantor of this Note, hereby
jointly waive, to the fullest extent permitted by law, presentment, notice,
protest and all other demands and notices and assents (1) to any extension of
the time of payment or any other indulgence, (2) to any substitution, exchange
or release of Collateral, and (3) to the release of any other person primarily
or secondarily liable for the obligations evidenced hereby.


 
 

--------------------------------------------------------------------------------

 
This Note and the provisions hereof shall be binding upon the Borrower and the
Borrower's heirs, administrators, executors, successors, legal representatives
and assigns and shall inure to the benefit of the holder, the holder's heirs,
administrators, executors, successors, legal representatives and assigns.


The word “holder” as used herein shall mean the payee or endorsee of this Note
who is in possession of it, or the bearer, if this Note is at the time payable
to the bearer.


Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note, Borrower will
issue, in lieu hereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.


This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note constitutes a
New Hampshire contract to be governed by the laws of such state and to be paid
and performed therein.


The provisions of this Note are expressly subject to the condition that in no
event shall the amount paid or agreed to be paid to the holder hereunder and
deemed interest under applicable law exceed the maximum rate of interest on the
unpaid principal balance hereunder allowed by applicable law, if any, (the
“Maximum Allowable Rate”), which shall mean the law in effect on the date
hereof, except that if there is a change in such law which results in a higher
Maximum Allowable Rate being applicable to this Note, then this Note shall be
governed by such amended law from and after its effective date. In the event
that fulfillment of any provisions of this Note results in the interest rate
hereunder being in excess of the Maximum Allowable Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess. If
notwithstanding the foregoing, the holder receives an amount which under
applicable law would cause the interest rate hereunder to exceed the Maximum
Allowable Rate, the portion thereof which would be excessive shall automatically
be applied to and deemed a prepayment of the unpaid principal balance hereunder
and not a payment of interest.


 
 

--------------------------------------------------------------------------------

 
BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, EACH OF BANK AND BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
BANK TO ACCEPT THIS NOTE AND MAKE THE LOAN.




[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 



Executed and delivered this   day of May, 2005.
 

WITNESSES: BORROWER:               BRANDPARTNERS GROUP, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized    

        BRANDPARTNERS RETAIL, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Signature and Title/Duly Authorized
   

 